12/06/2022


               IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 07-0011


                                         PR 07-0011
                                                                         TELLIbLLID
                                                                          DEC 0 5 2022
                                                                        Bowen Greenwood
                                                                                        Court
                                                                      Clerk of suprorne
IN THE MATTER OF CALLING A RETIRED                                   O RlDreltf
                                                                                  montane

DISTRICT JUDGE TO ACTIVE SERVICE




      The judges of the Thirteenth Judicial District of the State of Montana have requested
the assistance of retired District Judge Mike- Salvagni to assume jurisdiction of
Yellowstone County Cause No. DV-56-2022-0000467-MC, Raynee M. Flournoy, et aL, v.
Department of Public Health and Human Services, et aL
       Judge Salvagni has retired under the provisions of the Montana Judges' Retirement
System and, being subject to call for duty pursuant to § 19-5-103, MCA, has advised that
he is agreeable to assisting the Thirteenth Judicial District Court with the above-listed
matter.
       IT IS HEREBY ORDERED:
       1. The Honorable Mike Salvagni, retired District Judge, is hereby called to active
service in the District Court of the Thirteenth Judicial District of the State of Montana, to
assume judicial authority of Yellowstone County Cause No. DV-56-2022-0000467-MC,
Raynee M. Flournoy, et aL, v. Department of Public Health and Human Services, et aL,
and is hereby authorized to proceed with any and all necessary hearings, opinions, and
orders, including final resolution of said matter.
       2. For all active service, Judge Salvagni shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of the Thirteenth
Judicial District, with the request that this Order be sent to all counsel of record in the
above-listed matter.
      4. A copy of this Order shall also be furnished to all judges in the Thirteenth Judicial
District, the Honorable Mike Salvagni, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof,_
      DATED this S         day of December, 2022.



                                                                ChiefJust




                                             2